Case 2:18-bk-13453-SK   Doc 34 Filed 11/20/18 Entered 11/20/18 15:16:35     Desc
                         Main Document    Page 1 of 13




                                                           Gina D'Elia




                                            10/31/2018
                                            8:30 am
                                                   1575
                                              255 E Temple St., Los Angeles CA 90012
Case 2:18-bk-13453-SK   Doc 34 Filed 11/20/18 Entered 11/20/18 15:16:35   Desc
                         Main Document    Page 2 of 13
     Case 2:18-bk-13453-SK        Doc 34 Filed 11/20/18 Entered 11/20/18 15:16:35        Desc
                                   Main Document    Page 3 of 13




                                                                    Gina D' Elia




 11/20/2018

Debtor Counsel: Stuart R Simone info@gomezsimonelaw.com, breyes@gomezsimonelaw.com
info@gomezsimonebk.com; dreid@gomezsimonelaw.com; slim@gomezsimonelaw.com
judith.valen.law@gmail.com
Trustee: Kathy A Dockery (TR) EFiling@LATrustee.com
US Trustee: United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
         11/20/2018



 Debtor: Juan C Rosas 7931 Lynda Ln Bell Gardens, CA 90201 (us mail)
 Judge: Honorable Sandra R Klein 255 E. Temple Street, Suite 1582 Los Angeles, CA 90012(US Mail)




   11/20/2018    Krystle Miller                            /s/ Krystle Miller
Case 2:18-bk-13453-SK   Doc 34 Filed 11/20/18 Entered 11/20/18 15:16:35   Desc
                         Main Document    Page 4 of 13
Case 2:18-bk-13453-SK   Doc 34 Filed 11/20/18 Entered 11/20/18 15:16:35   Desc
                         Main Document    Page 5 of 13
Case 2:18-bk-13453-SK   Doc 34 Filed 11/20/18 Entered 11/20/18 15:16:35   Desc
                         Main Document    Page 6 of 13
Case 2:18-bk-13453-SK   Doc 34 Filed 11/20/18 Entered 11/20/18 15:16:35   Desc
                         Main Document    Page 7 of 13
Case 2:18-bk-13453-SK   Doc 34 Filed 11/20/18 Entered 11/20/18 15:16:35   Desc
                         Main Document    Page 8 of 13
Case 2:18-bk-13453-SK   Doc 34 Filed 11/20/18 Entered 11/20/18 15:16:35   Desc
                         Main Document    Page 9 of 13
Case 2:18-bk-13453-SK   Doc 34 Filed 11/20/18 Entered 11/20/18 15:16:35   Desc
                        Main Document    Page 10 of 13
Case 2:18-bk-13453-SK   Doc 34 Filed 11/20/18 Entered 11/20/18 15:16:35   Desc
                        Main Document    Page 11 of 13




EXHIBIT “B”
Case 2:18-bk-13453-SK   Doc 34 Filed 11/20/18 Entered 11/20/18 15:16:35   Desc
                        Main Document    Page 12 of 13
Case 2:18-bk-13453-SK   Doc 34 Filed 11/20/18 Entered 11/20/18 15:16:35   Desc
                        Main Document    Page 13 of 13
